         Case 7:20-cv-10747-PMH Document 20 Filed 09/09/21 Page 1 of 2

                                 JACQUELINE M.Application
                                               JAMES, Egranted
                                                          SQ. in part.
The James Law Firm                                                     T: (914) 358 6423
445 Hamilton Avenue                                                    F: (914)
                                                 Plaintiff is granted leave     358unredacted
                                                                             to file 6424     versions of its
Suite 1102                                                             jjameslaw@optonline.net
                                                 First Amended Complaint       (Doc. 18) and Request for
White Plains, NY 10601                           Issuance of Amended   jacquelinejameslaw.com
                                                                           Summons (Doc. 19) under seal.
                                                 When Plaintiff receives the Return of Service, it may seek
                                        Septemberto7,have
                                                      2021 that document filed under seal as well.

                                                  The Clerk of the Court is respectfully directed to seal Doc.
The Hon. Judge Philip M. Halpern                  18 and Doc. 19, permitting access only by the parties and
The Hon. Charles L. Brieant Jr.                   the Court, but retain the summary docket text for the
                                                  record.
Federal Building and United States Courthouse
300 Quarropas St.                                 The Clerk of the Court is respectfully directed to terminate
White Plains, NY 10601-4150                       the motion sequence pending at Doc 16.


Re:    7:20-cv-10747-PMH; Strike 3 Holding,SO   LLC  v. John Doe subscriber assigned IP
                                                 ORDERED.
       Address 72.69.197.14 // Plaintiff’s Renewed Letter Motion for Leave to File
       Unredacted Versions of its First Amended Complaint, Proposed Summons, and Return
       of Service Under Seal                  _______________________
                                                  _______________
                                                  Philip M
                                                         M. Halpern
                                                  United States District Judge
Dear Judge Halpern:
                                                  Dated: White Plains, New York
        The James Law Firm, PLLC represents Plaintiff in      the above-captioned
                                                           September  9, 2021     matter. Plaintiff
respectfully requests an order allowing Plaintiff leave to file unredacted versions of its Renewed
Amended Complaint, proposed summons, and return of service under seal pursuant to Rule 5(B)
of the Individual Practices in Civil Cases for Judge Philip M. Halpern.

        Plaintiff is the owner of award-winning, critically acclaimed adult motion pictures. Strike
3’s motion pictures are distributed through the Blacked, Tushy, Vixen, and Blacked Raw adult
websites and DVDs. Plaintiff recorded a number of infringing transactions emanating from IP
address 72.69.197.14 within the BitTorrent network. Accordingly, this Court recently permitted
Plaintiff to serve a subpoena on the Internet Service Provider (“ISP”), Verizon Fios (“ISP”), to
discover the identity of the subscriber assigned the IP address 72.69.197.14, the IP address used
to download and distribute Plaintiff’s works via the BitTorrent network. After receiving the
subpoena response, Plaintiff conducted a further investigation. Based on the investigation of the
subscriber and publicly available resources, Plaintiff identified the subscriber as the true
infringer/Defendant. Plaintiff has now filed its First Amended Complaint against Defendant
before this Court.

        Although Plaintiff is aware of Defendant’s identity, Plaintiff is sensitive to Defendant’s
privacy concerns and therefore, it opted to file this suit against Defendant pseudonymously
within the caption of the case. Although the caption does not contain Defendant’s personal
identifying information, the body of the First Amended Complaint contains such information.
This information is central to Plaintiff’s claim and includes the Defendant’s name, address, and
additional factual information which directly links the Defendant to the infringement in this case.
In the past, to avoid embarrassment to defendants, courts in this district have entered protective
orders precluding Plaintiff from publicly disclosing defendants’ identifying information.
Accordingly, out of respect for this Court and Defendant, Plaintiff respectfully requests entry of
an order permitting it to file an unredacted version of its First Amended Complaint, proposed
         Case 7:20-cv-10747-PMH Document 20 Filed 09/09/21 Page 2 of 2




summons, and return of service under seal under seal so that it may include Defendant’s name,
address, and other factual information central to Plaintiff’s claim.

                                              By: Jacqueline M. James

                                                  Attorneys for Plaintiff
                                                  Jacqueline M. James, Esq. (1845)
                                                  The James Law Firm, PLLC
                                                  445 Hamilton Avenue, Suite 1102
                                                  White Plains, New York 10601
                                                  T: 914-358-6423




                                             2
